Exhibit 10.1

SECOND AMENDMENT TO

SEVERANCE COMPENSATION AGREEMENT

This AMENDMENT modifies the Severance Compensation Agreement dated September 29,
2008 between Albemarle Corporation, a Virginia corporation (the “Company”), and
Luther C. Kissam, IV (“Employee”) (referred to herein as the “Agreement”).

1.    Subparagraph (iii)(b) of Paragraph 2(a) of the Agreement is amended and
restated in its entirety as follows:

“(b) If you are not eligible for the retiree medical plans, you will no longer
continue to participate in the Corporation’s medical, dental, or vision plans,
as applicable, except for COBRA. If you elect to receive COBRA benefits, the
Corporation shall provide you with such benefits at no cost to you for eighteen
(18) months following your loss of medical, dental, and vision coverage, as
applicable. Thereafter, the Corporation shall, for the subsequent six (6)
months, purchase for you, at its cost, a policy of medical insurance providing
benefits substantially similar to the benefits you would have received under the
Corporation’s medical, dental, or vision plans.”

2.    The title of subparagraph (viii) of Paragraph 2(a) of the Agreement shall
be changed from “Reduction of Severance Payment” to “Reduction of Payments.”

3.    The following is added after “2(a)(ix)” in Paragraph 2(a)(x) of the
Agreement, as renumbered as per the first amendment to the Agreement, as
follows:

“, and any other payments to the extent required by law,”

4.    A new subparagraph (xi) shall be added to Paragraph 2(a) of the Agreement,
as renumbered as per the first amendment to the Agreement, as follows:

“(xi) Relocation.    Following your Date of Termination, the Corporation shall
provide you with relocation benefits available under the Corporation’s U.S.
Domestic Executive Relocation Policy, but only to the extent you (i) had
relocated in connection with your employment with the Corporation within two (2)
years before your Date of Termination and (ii) you are moving back to a state
where you had relocated from within the two (2) years before



--------------------------------------------------------------------------------

your Date of Termination. The benefits described in this subparagraph (xi) must
be used, if at all, no later than the end of the second year after the year that
contains your Date of Termination. To the extent any relocation expenses will be
reimbursed to you, the reimbursement must be paid to you no later than the end
of the third year after the year that contains your Date of Termination.”

5.    Paragraph 6(b) of the Agreement is amended to replace the reference to
“first anniversary” with “second anniversary” instead.

6.    Paragraph 7(c) of the Agreement is amended and restated in its entirety as
follows:

“c.    In consideration for your agreement to the provisions of this Paragraph
7, the Corporation shall pay you, not later than the fifth (5th) day following
the Determination Date (as defined below) the amount determined to be the value
of your agreement to the provisions of this Paragraph 7 during the
Non-Competition Period (the “Non-Competition Payment”). The value of your
Non-Competition Payment for these purposes shall be determined by an unrelated
third party in the business of valuing non-competition payments (the “Valuation
Firm”). All costs for obtaining and defending the valuation shall be borne by
the Corporation. The date the Valuation Firm finalizes the Non-Competition
Payment amount will be the Determination Date.

The payment made to you pursuant to this Paragraph 7 is intended to constitute
reasonable compensation for purposes of the Code. You shall notify the
Corporation in writing of any written claim, objection, litigation, assessment,
etc. by any federal, state, or local taxing authority regarding the
Non-Competition Payment and its treatment as reasonable compensation under the
Code. The notification shall apprise the Corporation of the nature of such claim
and shall include a copy of any written correspondence from the relevant taxing
authority. Such notification shall be given as soon as practicable but no later
than thirty (30) business days after you actually receive notice in writing of
such claim. The Corporation shall be responsible for hiring qualified legal
counsel and other professionals acceptable to you to defend any challenge and
pursue litigation regarding the Non-Competition Payment’s status as reasonable
compensation under the Code until the matter is concluded. Any expenditure by
the Corporation in any year to defend against the claim shall not have any
impact on the expenses the Corporation may incur in defending against the claim
in any

 

2



--------------------------------------------------------------------------------

subsequent year. The Corporation shall pay any expenses related to defense of
the claim no later than the year after the year the expense was incurred. The
Corporation’s obligations under this Paragraph 7(c) shall exist until the date
of your death. The obligation of the Corporation to defend against any claim may
not be subject to liquidation or exchanged for any other benefit. The
Corporation’s obligations under this section shall be performed by the
Corporation in good faith.”

7.    Paragraph 9 of the Agreement is amended and restated in its entirety as
follows:

“9.    Notice to Corporation to Cure. In the event that you believe that you
have a Good Reason for Resignation, you shall notify the Corporation in writing
of such fact and the reasons therefore no later than ninety (90) days after the
relevant event has occurred. The Corporation may, within thirty (30) days after
your notice, elect to take such steps that would be necessary so that you would
no longer have a Good Reason for Resignation. Failure to satisfy the
requirements of this Paragraph 9 will result in there not being any Good Reason
for Resignation for purposes of this Agreement.”

8.    The following is added at the end of Paragraph 16 of the Agreement to read
as follows:

“Such General Release must be executed within the ninety (90) day period
following your termination, provided, however, that to the extent any amounts
payable under Paragraph 2(a)(i), (ii), (iv) or (vii) constitute deferred
compensation for purposes of Code Section 409A, and the ninety (90) day period
referred to herein shall commence in one tax year and end in the subsequent tax
year, the payments described in this Paragraph 16 shall be made solely in the
subsequent tax year.”

9.    The following is added at the end of Paragraph 19 of the Agreement to read
as follows:

“Notwithstanding anything herein to the contrary, this Agreement shall be
interpreted and applied so that the payments and benefits set forth herein shall
either be exempt from or shall comply with the requirements of Code Section
409A. To the extent that the Corporation determines that any provision of this
Agreement would cause you to incur any additional tax or interest under Code
Section 409A, the Corporation shall be entitled to reform such provision to
attempt to comply with or be exempt from Code

 

3



--------------------------------------------------------------------------------

Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to you and the Corporation without violating the provisions
of Code Section 409A. In no event may you, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Code Section
409A.”

10.    Except as otherwise provided in this Amendment, defined terms used in
this Amendment shall have the same meanings as set forth in the Agreement, and
all other terms and provisions of the Agreement, as amended, shall remain
unchanged.

IN WITNESS WHEREOF, the Company and Employee have caused this Amendment to be
signed, each on their own behalf, as of this 8th day of December, 2016.

 

ALBEMARLE CORPORATION By:  

/s/ Karen G. Narwold

 

/s/ Luther C. Kissam, IV

  Luther C. Kissam, IV   Employee

 

4